                                                                                    1   Scott R. Samay (pro hac vice)
                                                                                        Email: ssamay@lernerdavid.com
                                                                                    2   Keith E. Gilman (pro hac vice)
                                                                                        Email: kgilman@lernerdavid.com
                                                                                    3   Alexander Solo (pro hac vice)
                                                                                        Email: asolo@lernerdavid.com
                                                                                    4   LERNER DAVID LITTENBERG, KRUMHOLZ
                                                                                        & MENTLIK LLP
                                                                                    5   20 Commerce Drive
                                                                                        Cranford, NJ 07016
                                                                                    6   Telephone: +1 908 654 5000
                                                                                        Facsimile: +1 908 654 7866
                                                                                    7
                                                                                        William R. Overend SBN 180209
                                                                                    8   Email: woverend@reedsmith.com
                                                                                        REED SMITH LLP
                                                                                    9   101 Second Street
                                                                                        Suite 1800
                                                                                   10   San Francisco, CA 94105-3659
                                                                                        Telephone: +1 415 543 8700
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   Facsimile: +1 415 391 8269
                                                                                   12   Attorneys for Defendant Stryker Spine SA
REED SMITH LLP




                                                                                   13

                                                                                   14
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                   15
                                                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                                   16
                                                                                                                           OAKLAND DIVISION
                                                                                   17
                                                                                        ACANTHA LLC,                                Case No. 4:19-cv-05604-PJH
                                                                                   18
                                                                                                            Plaintiff,              STIPULATION AND [PROPOSED]
                                                                                   19                                               ORDER CONTINUING ADR DEADLINE
                                                                                             vs.
                                                                                   20                                               Honorable Phyllis J. Hamilton
                                                                                        STRYKER SPINE SA
                                                                                   21
                                                                                                            Defendant.
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                                     Case No. 4:19-cv-05604-PJH
                                                                                                     STIPULATION AND PROPOSED ORDERING CONTINUING ADR DEADLINE
                                                                                    1         Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiff Acantha LLC and Defendant Stryker

                                                                                    2 Spine SA (“Stryker”), by and through their undersigned counsel, hereby stipulate to continue the

                                                                                    3 March 31, 2020 date originally selected by the parties, and ordered by the Court (ECF No. 41), as the

                                                                                    4 deadline for conducting ADR proceedings.

                                                                                    5         The parties are requesting an extension of this deadline in light of scheduling issues that have

                                                                                    6 arisen in part due to the COVID-19 pandemic. State and corporate travel restrictions have affected

                                                                                    7 both parties’ ability to travel to an in-person mediation. The parties have discussed conducting a

                                                                                    8 virtual mediation, if necessary, and are in the process of scheduling a mediation before the Honorable

                                                                                    9 Jay Gandhi to occur—either virtually or in person—on June 17, 2020. As a result of the pandemic’s
                                                                                   10 continuing impact and the mediator’s schedule, the parties respectfully request until June 30 to
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 complete the mediation.

                                                                                   12         The parties have not previously sought an extension of the ADR deadline. At the parties’
REED SMITH LLP




                                                                                   13 request, the Court has previously extended the deadline for Defendants to answer or respond to the

                                                                                   14 Complaint, and the date of the Initial Case Management Conference. The extension requested here

                                                                                   15 would not affect any other deadlines in the case.
                                                                                   16
                                                                                                                                     Respectfully submitted,
                                                                                   17
                                                                                        Dated: March 31, 2020                        REED SMITH LLP
                                                                                   18

                                                                                   19                                                By:     /s/ William Overend1
                                                                                                                                           William Overend
                                                                                   20                                                      101 Second Street, Suite 1800
                                                                                                                                           San Francisco, CA 94105-3659
                                                                                   21                                                      Telephone: (415) 543-8700
                                                                                                                                           woverend@reedsmith.com
                                                                                   22
                                                                                        Dated: March 31, 2020                        LERNER DAVID LITTENBERG KRUMHOLZ &
                                                                                   23                                                MENTLIK LLP
                                                                                   24
                                                                                                                                     By:     /s/ Scott R. Samay
                                                                                   25                                                      Scott R. Samay (admitted pro hac vice)
                                                                                                                                           Keith E. Gilman (admitted pro hac vice)
                                                                                   26                                                      Alexander Solo (admitted pro hac vice)
                                                                                                                                           20 Commerce Drive
                                                                                   27
                                                                                      1 In compliance with Civil Local Rule 5-1, I hereby attest that concurrence in the filing of this
                                                                                   28 document has been obtained from each of the other signatories hereto.

                                                                                                                                       –1–                     Case No. 4:19-cv-05604-PJH
                                                                                                      STIPULATION AND PROPOSED ORDERING CONTINUING ADR DEADLINE
                                                                                    1                                                    Cranford, NJ 07016
                                                                                                                                         ssamay@lernerdavid.com
                                                                                    2                                                    kgilman@lernerdavid.com
                                                                                                                                         asolo@LDLKM.COM
                                                                                    3
                                                                                                                                         Counsel for Defendant Stryker Spine SA
                                                                                    4
                                                                                        Dated: March 31, 2020                      STEYER LOWENTHAL BOODROOKAS
                                                                                    5                                              ALVAREZ & SMITH LLP

                                                                                    6
                                                                                                                                   By:     /s/ Jill M. Manning
                                                                                    7                                                    Jill M. Manning
                                                                                                                                         235 Pine Street, 15th Floor
                                                                                    8                                                    San Francisco, California 94104
                                                                                                                                         Telephone: (415) 421-3400
                                                                                    9                                                    Facsimile: (415) 421-2234
                                                                                                                                         jmanning@steyerlaw.com
                                                                                   10
                                                                                        Dated: March 31, 2020                      CALDWELL CASSADY & CURRY
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                                                                   By:     /s/ Christopher S. Stewart
                                                                                   13                                                    Bradley W. Caldwell (admitted pro hac vice)
                                                                                                                                         John Austin Curry (admitted pro hac vice)
                                                                                   14                                                    Christopher S. Stewart (admitted pro hac vice)
                                                                                                                                         2121 N. Pearl Street, 12th Floor,
                                                                                   15                                                    Dallas, Texas 75201
                                                                                                                                         Telephone: (214) 888-4848
                                                                                   16                                                    Facsimile: (214) 888-4849
                                                                                                                                         bcaldwell@caldwellcc.com
                                                                                   17                                                    acurry@caldwellcc.com
                                                                                                                                         cstewart@caldwellcc.com
                                                                                   18
                                                                                                                                         Counsel for Plaintiff Acantha LLC
                                                                                   19
                                                                                   20
                                                                                                                                   ORDER
                                                                                   21

                                                                                   22
                                                                                               PURSUANT TO STIPULATION, IT IS SO ORDERED. The deadline for the parties to
                                                                                   23
                                                                                        complete Private Mediation ADR is continued from March 31, 2020 to June 30, 2020.
                                                                                   24

                                                                                   25

                                                                                   26
                                                                                        DATED: ____March 31, 2020_______          BY:     __/s/ Phyllis J. Hamilton______________
                                                                                   27                                                     THE HONORABLE PHYLLIS J. HAMILTON
                                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                                                   28

                                                                                                                                     –2–                     Case No. 4:19-cv-05604-PJH
                                                                                                      STIPULATION AND PROPOSED ORDERING CONTINUING ADR DEADLINE
